Title: To Benjamin Franklin from Madame ——— Virth, 26 October 1781
From: Virth, Madame ——
To: Franklin, Benjamin


Son exelance
d’hesdin Ce 26 8bre 1781
Permetes a une femme infortune d’avoir recour a Luy pour Luy faire part de Cest malheur mon mary embarqua le premier juin pour La holande sous les ordres du Comodor gillon avec promesse de me faire payer soixante livre par moy dont je prend La Libertee danvoyer La Copie du biliet que Ce general ma fait de sa main voila Cinq mois ecouler sans avoir toucher une obole il et bien facheux davoir epouser un homme a grand talant avec qui jetois Comme une reine et me voir aujourdhuy obligee de vendre ma derniere chemise jespere mon seigneur que vous aurez egart a ma peine jay ecrit a monseigneur Le prince de luxembourg a ce sujet il ma fait lhonneur de me repondre que La Legions ne luy Consernois plus en rien que je ne pouvois avoir recour qua La persone qui mavois fait le billiet jiniore La ou il sont passer il ny a qua son exelance a qui je demande justice soit de me rendre mon mary ou me satisfaire ce quils mest due sy jetois sur Les Lieux jirais me jeter a vos pied grand general pour obtenir La grace que je vous demande je ne Cesera dadresser des voeux aux Ciel pour la Conservations de vous jours precieux et prie son exelance de me Croire La humble de Cest servante
FEMME VIRTHdemeurant dans la rue du bras dor a hesdin en artois
 
Notation: Virth
